The judgment of the court was pronounced by
Slidell, J.
The clause of the 95th art. of the Constitution, which restricts eligibility to parish offices to persons who have the right to vote in such parish, contemplates State officers. In interpreting the 126 art., which declares that no person shall hold or exercise, at ,the same time, more than one civil office of emolument, except that of justice of the peace, we held, that it contemplated State officers. See Dorsey v. Vaughan, 5th Ann. 156.
Public offices and employments are established for the benefit of the people, not of the functionaries; and it seems to us, that laws restricting the choice of the people, and the area of selection, should not receive a large construction, so as to take in, by implication, offices requiring professional skill, and not representative in their character.
We think there is nothing in the terms of the statutes cited, or the letter or spirit of the Constitution, which prohibits the people of a town or parish from electing, as surveyor, a person who resides in an adjoining parish.
There were serious doubts in the minds of some of my brethren upon this caso; but on consideration of the whole matter, the result has been their concurrence in the affirmance of the judgment.
It is therefore decreed, that the judgment of the district court be affirmed, with costs.